Case 1:20-cv-03325-AT lpqumMevER shite 04/29/20 Page 1 of 2

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

JS 44C/SDNY
REV. 06/01/17

PLAINTIFFS
Andrew Yang, Jonathan Herzog, Hellen Suh, Brian Vogel, Shlomo
Small, Alison Hwang, Kristen Medeiros and Dr. Roger Green,

individually and behalf of all others similarly situated
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

Kurzon Kohen LLP, 305 Broaday, Fl 7, NY, NY 10007, Ph/Fax:
212-203-8918

DEFENDANTS
New York State Board of Elections

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. 1331, 1343(a)(3), FRCP 65(b), emergency action to protect federal voting rights and preserve 6.23.20 federal election

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyesO

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [_] & Case No.

No | Yes EC]

If yes, give date

IS THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

NATURE OF SUIT

ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ |367 HEALTHCARE/
[ ]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | ] 625 DRUG RELATED [ ] 422 APPEAL [1375 FALSE CLAIMS
[ 1120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ seizuRE OF PROPERTY 28 USC 158 [ ] $76 QUI TAM
[ ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ] 400 STATE
[ ] 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 1 1 g90 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[ ] 150 RECOVERY OF [ ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ] 460 DEPORTATION
OF JUDGMENT [ ]340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ]154 MEDICARE ACT [1345 MARINE PRODUCT [ ] 830 PATENT ENCED & CORRUPT
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD . ORGANIZATION ACT
DERAULTED [ 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION ico)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ]153 RECOVERY OF [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [ ] 850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE = [ ]385 PROPERTY DAMAGE __[_ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405g) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ] 190 OTHER PRISONER PETITIONS RELATIONS [ ] 890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ] 186 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER = _[ ] 791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF
(1440 Nombisont) SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY » 441 VOTING IMMIGRATION [ ] 896 ARBITRATION
[ ] 210 LAND [ ] 442 EMPLOYMENT PRISONER CIVIL RIGHTS [ ] 899 ADMINISTRATIVE
CONDEMNATION — [ ] 443 HOUSING/ [ ]462 NATURALIZATION PROCEDURE ACT/REVIEW OR
[ 1220 FORECLOSURE ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ] 230 RENT LEASE & [ ] 445 AMERICANS WITH [ ]555 PRISON CONDITION ___[ ] 465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND § OTHER

Check YES only if demanded in complaint
JURY DEMAND: Cl Yes ENO

DO YOU CLAIM THIS CASE IS RELATED TOA CIVIL CASE NOW PENDING IN S.D.NY.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-03325-AT Document 2 Filed 04/29/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original [| 2 Removed from C] 3 Remanded C] 4 Reinstated or LC 5 Transferred from [] 6 litigation C17 sedge trom
- Specify District
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
| Q. allparties represented = Court

OC 8 Multidistrict Litigation (Direct File)
| b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [_]2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [11 CITIZEN OR SUBJECT OF A [13.13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Andrew Yang, 650 W. 42nd St., NY, NY 10036 (New York County), Jonathan Herzog, 70 Little W. 12th St., #6B, NY, NY 10004 (New York
County), Hellen Suh, 70 Little W. 12th St., #6B, NY, NY 10004 (New York County), Brian Vogel, 1273 Park Ave, Rochester, NY 14610
(Monroe County), Shlomo Small, 1218 Beach 12 St., Far Rockaway, NY 11691 (Queens County). Alison Hwang, 145 Cathedral Ave.,
Hempstead, NY 11550 (Nassau County), Kristen Medeiros, 140 Shady Ln., Smithtown, NY 11787 (Suffolk County) and Dr. Roger Green, 10
Evergreen Ln., Woodstock, NY12498 (Ulster County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
NYS Board of Elections, 40 North Pearl Street, Suite 5, Albany, NY 12207-2729 (Albany County)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one. THIS ACTION SHOULD BE ASSIGNED JO: [] WHITE PLAINS MANHATTAN

DATE 4 29 2020 SIGNATURE OF OF RECGRD No TO PRACTICE IN THIS DISTRICT
[4 YES (DATE ADMITTED Mo. ? Yr, 2010)
RECEIPT # Attorney Bar Code # JM3388

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
